DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “is described”, in line 3.

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,397,006 (Terrell ‘006).
With respect to claim 1, Terrell ‘006 discloses a bottle (114) rack (see Figures 5 and 6), comprising a panel (150) having a front face (unnumbered - facing the left and towards 182 in Figure 5), a rear face(unnumbered - facing the right and towards 162 in Figure 5, i.e., it is noted that the interpretation of the front and rear faces is permissible since there are no other limitations in the claims that would hinder this interpretation, such as how a bottle is actually held within the rack) and a plurality of receptacle apertures (as at 184); a plurality of cylindrical receptacles (120), each cylindrical receptacle (120) being associated with a corresponding one of said plurality of receptacle apertures (184) and being attached to the panel (150) with a receptacle opening located at the corresponding receptacle aperture and each cylindrical receptacle projecting away (to the right in Figure 5) from the rear face of the panel; with respect to claim 5, further comprising a plurality of support brackets (154), each support bracket projecting away from the front face (to the left in Figure 5) of the panel (150) adjacent a bottom edge of a corresponding receptacle aperture (in 184); with respect to claim 6, wherein the support bracket (154) has an arcuate-segment support cradle (at between numerals 160 and 158 in Figure 5); and with respect to claim 7, wherein each cylindrical receptacle (120) has a cylinder axis (extending from the left to the right in Figure 6) that is tilted at an angle with respect to a line normal to the rear face of the panel (150).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Terrell ‘006, alone.
Terrell ‘006 discloses the rack as advanced above.
The claim differs from Terrell ‘006 in requiring the angle to be from 12 degrees to 20 degrees. 
Although Terrell ‘006 fails to disclose the claimed angle, it would have been obvious to one of ordinary skill in the art, before the effecting filing date of the invention, to have fabricated the element as having the claimed angle, for increased ease in viewing of the bottle.
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,801,066 (Clare ‘066), alone.
With respect to claim 1, Clare ‘066 discloses a bottle (19) rack, comprising a panel (26) having a front face (top of 26 facing upwardly in Figure 2), a rear face (bottom of 26 facing downwardly in Figure 2, i.e., it is noted that the interpretation of the front and rear faces is permissible since there are no other limitations in the claims that would hinder this interpretation, such as how a bottle is actually held within the rack) and a receptacle aperture (unnumbered - see Figure 2, one is shown); a cylindrical receptacle (27), each cylindrical receptacle (27) being associated with a corresponding one of said plurality of receptacle apertures and being attached to the panel (26) with a receptacle opening located at the corresponding receptacle aperture and each cylindrical receptacle (27) projecting away (downwardly in Figure 2) from the rear face of the panel; with respect to claim 2, further comprising fastening tabs (unnumbered - see Figure 2, top portion of 27 where the screws extends) adjacent the receptacle opening of each receptacle (27), the panel (26) and fastening tabs having aligned fastener apertures (unnumbered - holes in the top of 27 and the hole in the bottom of 26 where the screws extend) adapted to receive a fastener (unnumbered - the screws shown in Figure 2) for securing each receptacle (27) to the panel (26); with respect to claim 4, further comprising a mounting rings (at 13 in Figure 3), each mounting ring associated with a corresponding cylindrical receptacle (27); with respect to claim 5, further comprising a support bracket (15-18), each support bracket projecting away (upwardly in Figure 2) from the front face (top of 26 facing upwardly) of the panel (26) adjacent (the portions at 15 and 16, in Figure 2, extend away the bottom of 27, at the bottom of Figure 2, and are considered to be adjacent since there is no structure therebetween) a bottom edge of a corresponding receptacle aperture (27); with respect to claim 6, wherein the support bracket (15-18) has an arcuate-segment support cradle (not shown - see column 2, lines 15-19).
The claim differs from Clare ‘066 in requiring: (a) a “plurality” of receptacle apertures and a “plurality” of cylindrical receptacles (claim 1), a “plurality” of fastening tabs (claim 2), a “plurality” of mounting rings (claim 4), a “plurality” of support brackets (claim 5); (b) the mounting ring to have fastener apertures aligned with those of the corresponding fastening tabs (claim 4).
With respect to (a), although Clare ‘066 shows only one aperture, etc., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided a “plurality” of all claimed elements, for increased storage use and capabilities (see MPEP 2144.04(VI)(B)).
With respect to (b), although Clare ‘066 does not show the mounting ring (13) having fastener apertures aligned with the fastening tabs, Clare ‘066 does show the mounting ring (13) having tabs (above 28, 28) aligned with the fastening tabs. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the ring (13) also with fastener apertures, such as for placement of elements 28, thereby increasing support and stability. It is noted that the claim does not require that the fasteners (of claim 2) extend in and/or through the mounting ring.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clare ‘066 as applied to claims 1, 2, and 4-6 above, and further in view of U.S. Patent Application Publication No. 2013/0277322 (Tiberio ‘322).
Clare ‘066 discloses the rack as advanced above, but fails to show at least one of the receptacle apertures having a size different than another receptacle aperture.
Tiberio ‘322 teaches the use of a bottle rack having apertures that have different sizes. Thus, it would have been an obvious design choice, to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the rack of Clare ‘066 with different sized apertures, for increased storage use and capabilities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Nos. 11,191,355, 8,439,209, 8,403,156, 8,267,259, 7,987,983, 7,506,771, 7,269,970, 6,964,343, 6,230,905, 6,220,458, 6,116,434, 5,678,701, 4,819,815, 4,793,097, 3,650,381, 1,962,608 are considered to show bottle or container racks with receptacles and a panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




May 7, 2022